Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


REASONS FOR ALLOWANCE
2. 	Claims 1, 3, 5-9, and 36-48 are allowed.
3.   	The following is an examiner’s statement of reasons for allowance:
 Claims 1, 36, and 43 are allowed because the examiner was unable to find prior art that specifically teaches “detecting, by the mobile device, a user selection of a first UI component corresponding to the first application, wherein the first UI component comprises the one or more function controls of the first application; obtaining, by the mobile device, configuration information of the first UI component, wherein the configuration information of the first UI component indicates a manner for displaying the first UI component on the destination device, and wherein the configuration information of the first UI component includes information about position coordinates, a display width, and a display height of the one or more function controls on the destination device; and sending, by the mobile device, the configuration information of the first UI component to the destination device to facilitate display of first UI component corresponding to the first application on the destination device based on the configuration information of the first UI component”, in combination with the remaining claim limitations.

 	 Examiner further notes that Examiner has found references below:
1) “Display device and controlling method thereof” by Kim, Jihwan (US 8560976 B1)
2) “Remote user interface system and method” by Park et al. (US 2010/0219976 A1)
3) “Remote control system” by Sakai et al.(US 2007/0229465 A1)
4) “Control apparatus and script conversion method” by Fukui, Takayuki (US 2012/0089946 A1)
5) “Method for controlling source device at sink device and apparatus for the same” by Baek et al. (US 2018/0070122 A1)
6) “METHOD FOR SCREEN MIRRORING AND SOURCE DEVICE THEREOF” by Kang et al. (US 2015/0082241 A1)
 	Kim teaches a method and a system for remotely controlling functions displayed on a display device (e.g., television) via a portable device with a user’s gaze and touch input. For example, when the user selects control user interfaces (e.g., 61, 62) on the TV with a user’s gaze, the selected control user interfaces can be located on the portable device. With the selection of the user interface elements on the TV, the portable device receives information including position information of the selected user 
 	Park teaches a remote user interface system and method for effectively controlling functions of a client device (e.g., television) and remote user interface rendered on the client device by means of a client-specific or content-specific control user interface rendered on a remote control device. When a content is displayed (or selected on the TV), a control user interface (UI) (e.g., default control menu) received from the remote UI device can be rendered and displayed on the TV in response to a selection on the control UI (see figs. 1-2, at least pars. 41-43).
 	Sakai teaches systems and methods for use in remote controlling devices comprising touch screens. For example, options menu 1324 can be displayed on a display device (e.g., television) when a user selects an option button 758 on the remote controlling device 120 (see figs. 13-14, at least pars. 72-73, 75). 
 	Fukui teaches systems and methods for remotely controlling functions of a control target apparatus via a control apparatus 100 (e.g., a cellular phone, PDA, a remote controller, etc.). With a selection of a button/menu on the control apparatus 100, the menu can be displayed on the control target apparatus 200. A script converting unit of the control apparatus includes information (e.g., size of the button) and adjusts/resizes the buttons to fit them to the display of the control target apparatus

 	Baek teaches methods and systems for mirroring a screen of a source device such as a mobile terminal on a screen of a sink device such as a TV using wireless communication. When the mirroring, the source device tranmits a control image together with position information of menu buttons (e.g., resolution and media of the menu buttons and position information (x y width and height)) (see figs. 12-13, at least pars. 273, 298).
	Kang teaches for screen mirroring between a source device (e.g., a smart TV) and a sink device (e.g., a tablet PC). When a user selects an area or user interface elements on the smart TV, position information of the selected area or user interface elements can be transmitted to the sink device for display for screen mirroring (see figs. 5-7, at least pars. 77, 104, 106, 123). 
However, none of the references above discloses, suggests, nor teaches all the limitations as recited above.

Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144